02-10-536-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00536-CR
 
 



Ingrid D. Bittle


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM County Criminal Court No. 4
OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Appellant
Ingrid D. Bittle attempts to appeal her July 22, 2010
theft conviction, imposed pursuant to a plea agreement.  Under Texas Rule of Appellate Procedure
26.2(a), a notice of appeal was due on August 23, 2010. Tex. R.
App. P. 26.2(a).  Appellant, however,
filed her notice of appeal on December 15, 2010.  In addition, the trial court’s certification
of Appellant’s right to appeal states that Appellant has waived her right to
appeal.  See Tex. R. App. P. 25.2(a)(2).
On December
30, 2010, we sent Appellant and her attorney a letter advising that we were
concerned that we lacked jurisdiction over this appeal and that we would
dismiss the appeal for want of jurisdiction unless Appellant or any party
desiring to continue the appeal filed a response showing grounds for continuing
the appeal by January 10, 2011.  Appellant filed a response, but it does not
set forth grounds for continuing the appeal. 
Appellant’s attorney did not respond.
A
notice of appeal that complies with the requirements of rule 26 is essential to
vest this court with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly
held that, without a timely filed notice of appeal or motion for extension of
time, we cannot exercise jurisdiction over an appeal.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
see also Slaton, 981 S.W.2d at 210.
Because
the notice of appeal in this case was untimely, we have no basis for
jurisdiction over this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 25.2(d), 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  GARDNER, WALKER,
and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  February 10, 2011




          [1]See Tex. R. App. P. 47.4.